This week leaders from around the world will stand before members, here in this great General Assembly Hall, to take part in the general debate of its seventh-fourth session. We come here in recognition of a simple reality — the General Assembly is vital to meet the dangers and seize the opportunities of our world.
Collective action — that is the promise of the United Nations. Nearly 75 years ago, this Organization was created by the specific, individual actions of Member countries, coming together to shape a better future, and today we still urgently need each and every Member country to act, and to act together, with our global neighbours and achieve the better, safer world all of us need.
For if we do not act, what hope do we have? What will our future look like if millions of the world’s young people continue to be denied the rich fruits of new technology and global wealth? Can we afford to ignore the crisis of exclusion? Or will we do the right thing, support the energies and talents of all the world’s youth and drive all economies forward, through fair and inclusive global growth? What will our world look like if we do not work together for a healthy and safe environment? Water-scarce countries like Jordan already know the dangers of climate change. A global crisis demands global action. How can we excuse delay?
Let us ask ourselves why, in the twenty-first century, crises are still displacing millions of people across our world. There are more forced displacements today than at any time since the Second World War. What will tomorrow’s world look like if we do not help end those crises and give refugees and hosts alike the support they need to meet the future?
How is it that people today can still be disrespected and victimized for their faith? Atrocities at mosques, churches, synagogues and temples have shocked the conscience of the world, but so should the dark, criminal ideas, from across the ideological spectrum, that drive those and other attacks. Hard work by all of us is needed to defeat those groups and their message of hate and mistrust, but no effort stands a chance unless young men and women everywhere have a stake in a positive future. The forces of violence seek out the vulnerable and excluded. Can we afford to abandon the world’s young people to extremism and despair?
Collective action is also vital for ending bitter crises and conflict, and no crisis has done more global damage than the core conflict in my region, the Palestinian- Israeli conflict. Neither side has achieved the durable peace that a secure future depends on, while regional and world stability have continued to pay the price.
It is a terrible irony that a land holy to three faiths that share the great commandment to love one’s neighbour should ever be a place of conflict. That is the land where prophets have walked and where generations of Muslims, Christians and Jews have sought to live in obedience to God, teaching their children compassion, mercy and respect for others. Segregation, forced displacement, violence and mistrust do not belong in that Holy Land.
Forty years ago my father, His Majesty the late King Hussein, who loved peace, stood in this very Hall and decried the occupation and attempts “to eradicate from the world’s memory centuries of history and tradition and of spiritual, moral and cultural ideals” (A/34/PV.7para. 22).
It is a global moral tragedy that the occupation continues, yet no occupation, no displacements, no acts of force can erase people’s history, hopes or rights or change the true heritage of our shared values among the three monotheistic faiths — and nothing can take away the international rights of the Palestinian people to equality, justice and self-determination.
Young people ask me, Why does the world not stand up for Palestinian rights? Is it not time to answer them by showing that global justice and human rights belong to them too? It begins with respect for the holy sites and rejecting all attempts to alter the legal status of East Jerusalem and the authentic historical character of the Holy City, Jerusalem. What lessons do we teach young people when armed personnel enter Al-Aqsa Mosque/Haram Al-Sharif, even as Muslim worshippers gather to pray? As a Hashemite Custodian, I am bound by a special duty to protect Jerusalem’s Islamic and Christian holy sites, but all of us have a reason and a moral obligation to uphold religious freedom and human rights. Let us therefore safeguard the Holy City for all humankind as a unifying city of peace.
We must also press forward towards an end to the conflict and a just, lasting and durable peace through the realization of the two-State solution — a solution that is in accord with international law and the relevant United Nations resolutions, provides an end to conflict and creates a viable, independent and sovereign Palestinian State, on the 4 June 1967 borders, with East Jerusalem as its capital and living side by side with Israel in mutual peace and security.
The two-State solution is the only genuine solution, because what is the alternative — one State, segregated, with unequal laws, dependent on force, betraying the deepest values of the good people on both sides? That is a formula for enduring conflict, not a path to stability, security and peace.
Tolerance, compassion and the equality of all human beings are the values that make global harmony and collective action possible. Those are the values that permeate the Charter of the United Nations — to live together in peace as good neighbours, to honour the rights and equality of all and to combine our efforts and unite our strengths, not only in order to maintain peace and security but also to improve human life through justice, prosperity and greater hope for humankind.
Those are the moral obligations that the United Nations founders set forth. Now they are our responsibility. We must not fail. May peace and God’s mercy be upon everyone.
